Exhibit 99.4 – Unaudited Pro Forma Financial Information Adex Media, Inc. and Subsidiaries Unaudited Pro Forma Combined Financial Statements Basis of Pro Forma Presentation On August 29, 2008, Adex Media, Inc. (the “Company”) entered into an asset purchase agreement (the “Asset Purchase Agreement”), pursuant to which the Company acquired substantially all the assets of Bay Harbor Marketing, LLC (“Bay Harbor”), a California limited liability company. The asset purchase agreement was completed on August 29, 2008 (“Closing Date”). Bay Harbor is engaged in providing marketing solutions, focusing exclusively on the financial services market. The purchase price for the Bay Harbor assets consisted of the following: (i) Fifty Thousand Dollars ($50,000) paid to Bay Harbor at the closing; (ii) fifty thousand (50,000) unregistered restricted shares of the Company’s common stock (the “Closing Shares”) issued to Bay Harbor on the Closing Date subject to a contractual lock-up and share release agreement (the “Lock-Up Agreement”); (iii) one hundred fifty two thousand one hundred fifty one (152,151) restricted unregistered shares of the Company’s common stock issued to the managing member of Bay Harbor, on the Closing Date; (iv) one hundred forty-seven thousand two hundred seventy-three (147,273) restricted unregistered shares of the Company’s common stock issued to a creditor of Bay Harbor, on the Closing Date; and (v) an additional amount of up to one hundred fifty thousand (150,000) restricted unregistered shares of the Company’s common stock (the “Earn Out Shares”) issued to an escrow agent on the Closing Date in the name of Bay Harbor pursuant to an escrow agreement (the “Escrow Agreement”).TheEarn Out Shares are subject to the Lock-Up Agreement and all or part of the Earn Out Shares are subject to release from escrow within a certain period of time following August 29, 2009, in accordance with an earn-out formula setting forth certain net revenue and net profit margin performance targets for the Bay Harbor assets. The aggregate purchase price was $1,878,562 which included the following: Cash paid at closing $ 50,000 Restricted shares of common stock issued to seller 239,850 Restricted shares of common stock issued to managing member of seller 729,868 Restricted shares of common stock issued to creditor of seller 706,469 Restricted shares issued as finders’ fees 47,943 Cash paid for closing costs 36,432 Accrued closing costs 68,000 Total $ 1,878,562 The aggregate value of the aforementioned unregistered common stock issued was $1,676,187 and was determined based on the simple three day average of closing market prices of the Company’s common shares from August 27, 2008 through August 29, 2008, less a 10% discount. This value per share was calculated to be The Company has not yet finalized the allocation of the purchase price and has engaged an independent valuation consultant to assist it in its final purchase price allocation. The following table summarizes the estimated fair values of the assets acquired. The allocation of the purchase price was based upon management’s estimates and assumptions: Intangible assets $ 330,000 Goodwill 1,548,562 Total assets acquired $ 1,878,562 The acquisition of the assets was accounted for as a business combination and the operations of Bay Harbor were included in the Company’s results of operations beginning on August 29, 2008, the acquisition date. The factors resulting in goodwill were Bay Harbor’s name, reputation, and established key personnel. The full amount of the aforementioned goodwill is deductible for tax purposes over a period of 15 years. 1 ADEX MEDIA, INC. and Subsidiaries Unaudited Pro Forma Combined Consolidated Balance Sheet 9/30/08 Adex Media, Inc. and subsidiaries Bay Harbor Marketing, LLC Combined Pro forma Adjustments Pro forma Consolidated ASSETS Current assets: Cash and cash equivalents $ 650,099 $ 5,877 $ 655,976 $ (5,877 ) (a) $ 650,099 Short-term investments 2,784,815 - 2,784,815 2,784,815 Total cash, cash equivalents, and short-term investments 3,434,914 5,877 3,440,791 (5,877 ) 3,434,914 Accounts receivable, net of allowance for doubtful accounts of $400 and $410 444,033 - 444,033 - 444,033 Credit card holdbacks 379,035 - 379,035 - 379,035 Inventory 33,077 - 33,077 - 33,077 Other receivables 43,783 - 43,783 - 43,783 Prepaid expenses and other current assets 60,676 5,000 65,676 (5,000 ) (a) 60,676 Total current assets 4,395,518 10,877 4,406,395 (10,877 ) 4,395,518 Property and equipment, net 55,910 55,910 - 55,910 Intangible assets, net 1,448,981 322,679 1,771,660 -461,083 (a),(b) 1,310,577 Goodwill 8,448,789 1,548,562 9,997,351 -1,548,562 (a) 8,448,789 Total assets $ 14,349,198 $ 1,882,118 $ 16,231,316 $ (2,020,522 ) $ 14,210,794 LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) Current liabilities: Accounts payable $ 830,206 $ 41,585 $ 871,791 (41,585 ) (a) $ 830,206 Accrued liabilities 737,153 63,659 800,812 -63,659 (a) 737,153 Deferred revenue 13,412 6,702 20,114 -6,702 (a) 13,412 Line of credit - 44,377 44,377 -44,377 (a) - Promissory Note 541,912 220,642 762,554 -220,642 (a) 541,912 Total current liabilities 2,122,683 376,965 2,499,648 (376,965 ) 2,122,683 Notes Payable, less current portion - 127,295 127,295 (127,295 ) (a) - Deferred tax liability 429,077 - 429,077 - 429,077 Total Liabilities 2,551,760 504,260 3,056,020 -504,260 2,551,760 Stockholders Equity (deficit): Common Stock, $.0001 par value; 150,000,000 shares authorized, 31,202,347 and 250,000 shares issued and outstanding at September 30, 2008 and December 31, 2007 3,120 3,120 - 3,120 Additional paid in capital 13,568,799 13,568,799 - 13,568,799 Members' equity (deficit) - 1,377,858 1,377,858 -1,377,858 0 Retained earnings (accumulated deficit) (1,774,481 ) (1,774,481 ) (138,404 ) (a), (b) (1,912,885 ) Total stockholders equity 11,797,438 1,377,858 13,175,296 (1,516,262 ) 11,659,034 Total liabilities and stockholders equity (deficit) $ 14,349,198 $ 1,882,118 $ 16,231,316 $ (2,020,522 ) $ 14,210,794 2 ADEX MEDIA, INC. and Subsidiaries Unaudited Pro Forma Combined Consolidated Statements of Operations For the nine months ended September 30, 2008 Adex Media, Inc. and subsidiaries Bay Harbor Marketing, LLC Combined Pro forma Adjustments Pro forma Consolidated Revenues: Marketing platform services $ 2,750,264 $ 341,714 $ 3,091,978 $ (63,472 ) (d) $ 3,028,506 Products 476,228 - 476,228 476,228 Total Revenues $ 3,226,492 $ 341,714 $ 3,568,206 $ (63,472 ) $ 3,504,734 Cost of sales: Marketing platform services 2,299,117 203,241 2,502,358 (52,426 ) (d) 2,449,932 Products 127,526 - 127,526 - 127,526 Amortization of acquired product licenses 18,795 - 18,795 - 18,795 Total Cost of sales 2,445,438 203,241 2,648,679 (52,426 ) 2,596,253 Gross profit 781,054 138,473 919,527 (11,046 ) 908,481 Operating expenses: Product development 52,550 - 52,550 - 52,550 Sales and marketing 1,350,135 318,286 1,668,421 (61,079 ) (d) 1,607,342 General administrative 955,729 - 955,729 - 955,729 Amortization of intangible assets 22,224 - 22,224 54,904 (b) 77,128 Impairment of intangible assets 310,000 - 310,000 - 310,000 Total operating expenses 2,690,638 318,286 3,008,924 (6,175 ) 3,002,749 Income (loss) before interest, other income (expense) and provision for income taxes (1,909,584 ) (179,813 ) (2,089,397 ) (4,871 ) (2,094,268 ) Interest and other income (expense), net 45,582 (24,908 ) 20,674 - 20,674 Income (loss) before provision for income taxes (1,864,002 ) (204,721 ) (2,068,723 ) (4,871 ) (2,073,594 ) Provision for income tax expense (benefit) (12,123 ) - (12,123 ) - (12,123 ) Net income (loss) $ (1,851,879 ) $ (204,721 ) $ (2,056,600 ) $ (4,870 ) $ (2,061,471 ) Net income (loss) per common share, basic and diluted $ (0.12 ) $ (0.13 ) $ (0.02 ) $ (0.13 ) Weighted average common shares used in computing, basic and diluted loss per share 15,443,218 15,443,218 317,294 (c) 15,760,512 3 ADEX MEDIA, INC. and Subsidiaries Unaudited Pro Forma Combined Consolidated Statements of Operations For the year ended December 31, 2007 Adex Media, Inc. and subsidiaries Bay Harbor Marketing, LLC Combined Pro forma Adjustments Pro forma Consolidated Revenues: Marketing platform services $ 1,771,478 $ 396,296 $ 2,167,774 $ - $ 2,167,774 Products - Total Revenues $ 1,771,478 $ 396,296 $ 2,167,774 $ - $ 2,167,774 Cost of sales: Marketing platform services 1,328,322 140,316 1,468,638 - 1,468,638 Products - Amortization of acquired product licenses - Total Cost of sales 1,328,322 140,316 1,468,638 - 1,468,638 Gross profit 443,156 255,980 699,136 - 699,136 Operating expenses - general, administrative, marketing costs, and amortization of intangible assets 251,147 393,035 644,182 83,271 (b) 727,453 Total operating expenses 251,147 393,035 644,182 83,271 727,453 Income (loss) before interest, other income (expense) and provision for income taxes 192,009 (137,055 ) 54,954 (83,271 ) (28,317 ) Interest and other income (expense), net 2,320 (26,767 ) (24,447 ) - (24,447 ) Income (loss) before provision for income taxes 194,329 (163,822 ) 30,507 (83,271 ) (52,764 ) Provision for income tax expense (benefit) 71,017 - 71,017 - 71,017 Net income (loss) $ 123,312 $ (163,822 ) $ (40,510 ) $ (83,271 ) $ (123,781 ) Members' equity, beginning of year 1,396 1,396 - 1,396 Distributions to equity members 122,572 122,572 - 122,572 Members' equity, end of year 2,136 (161,686 ) (83,271 ) (244,957 ) 4 NOTES TO THE UNAUDITED PRO FORMA COMBINED CONSOLIDATED FINANCIAL STATEMENTS The combined condensed balance sheet at September 30, 2008 and combined condensed statement of operations for the nine months ended September 30, 2008, include the accounts of Pieces Media, LLC., Abundantad, Inc., Adex Media, Inc., Bay Harbor Marketing, LLC, Digital Instructor, LLC, and Vibrantads, LLC. The combined condensed statement of operations for the year ended December 31, 2007, include the accounts of Pieces Media, LLC., Abundantad, Inc. Adex Media, Inc., and Bay Harbor Marketing, LLC. (a) To reverse the assets and liabilities of Bay Harbor Marketing, LLC as the assets were purchased by Adex Media, Inc. on August 29, 2008 and are already included in the Adex Media, Inc. balance sheet as of September 30, 2008. (b) To record the effects of additional accumulated amortization from the period 01/01/2007 to the acquisition date of 08/29/2008. The Company retained an independent valuation of the intangible assets. The purchase price has been allocated as follows: Intangible assets $ 330,000 Goodwill 1,548,562 Total assets acquired $ 1,878,562 As of September 30, 2008, $138,404 of amortization expense and related accumulated amortization is recorded in relation to the intangible assets. The intangible assets resulting from this transaction is primarily attributable to internal use technology, company trade name, customer databases, and marketing collateral that was acquired. The intangible assets have the following useful lives: Internal use technology5 years Company trade name 5 years Customer database2 years Marketing
